Citation Nr: 0328648	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  02-09 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES


1.  Entitlement to an increased evaluation for trauma, right 
eye with diplopia and strabismus, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased evaluation for posttraumatic 
headaches, currently evaluated as 10 percent disabling.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a bilateral 
shoulder disability.

6.  Entitlement to service connection for a bilateral hip 
disability.

7.  Entitlement to service connection for a right hand 
disability.

8.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active duty service from September 1971 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's right eye diplopia and strabismus is 
manifested by visual acuity of both eyes 20/20 and 
extraoccular movement right exotropia with right hypertropia.

2.  The veteran's posttraumatic headaches are manifested by 
subjective complaints of daily headaches, but with no 
objective evidence of prostrating attacks occurring on an 
average once a month over the last several months.

3.  By rating decision in October 1977, the RO denied service 
connection for hepatitis C; the veteran did not initiate an 
appeal from the 1977 rating decision.

4.  Evidence received since the 1977 rating decision is so 
significant that it must be considered to fairly decide the 
veteran's claim of entitlement to service connection for 
hepatitis C.

5.  The veteran does not have hepatitis.

6.  The veteran does not have a low back disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of a service-connected 
disease or injury.

7.  The veteran does not have a bilateral shoulder disability 
that is the result of a disease or injury in service or that 
is proximately due to or the result of a service-connected 
disease or injury.

8.  The veteran does not have a bilateral hip disability that 
is the result of a disease or injury in service or that is 
proximately due to or the result of a service-connected 
disease or injury.

9.  The veteran does not have a right hand disability that is 
the result of a disease or injury in service or that is 
proximately due to or the result of a service-connected 
disease or injury.

10.  Service connection has been established for trauma, 
right eye with diplopia and strabismus, evaluated as 30 
percent disabling; and posttraumatic headaches, evaluated as 
10 percent disabling.

11.  The veteran has had two years of college and after 
separation from service worked for the Ford Motor Company for 
20 years.

12.  The veteran's service-connected disabilities do not 
preclude him from obtaining and retaining all forms of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service connected trauma, right eye with 
diplopia and strabismus, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.76, 4.76a, 
4.84a, Diagnostic Codes 6080, 6090 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's service connected posttraumatic headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.124a, 4.130 Diagnostic Codes 8045, 8100, 
9304 (2003).

3.  The October 1977 decision that denied entitlement to 
service connection for hepatitis C is final.  38 U.S.C.A. § 
7105(c) (West 2002).

4.  Evidence received since the 1977 rating decision is new 
and material and the veteran's claim of entitlement to 
service connection for hepatitis C has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

5.  Service connection for hepatitis is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2003).

6.  Service connection for low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

7.  Service connection for bilateral shoulder disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2003).

8.  service connection for bilateral hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

9.  service connection for a right hand disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).

10.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes service medical records; 
Doctor's Affidavit from D.P.L., M.D., indicating treatment in 
May 1977; physician's reports from the Department of Labor 
and Industry dated October 1989, March 1990, and December 
1992; March 1990 report from National Health Care 
Consultants; April 1992 VA memorandum; treatment reports from 
Metropolitan Hand Surgery Associates dated October 1989 to 
March 1997; a report from Brezinski & Associates, Inc., dated 
March 1995; a report from Health Partners dated April 1997; 
report from Health Partners dated April 1998; report from 
Fairfield University Medical Center dated November 1999; 
letter from Y.K., M.D., of Health Partners dated May 2000; 
letter from A.C.H. Jr., D.C., from Rosemount Chiropractic 
Center dated August 2000; VA examinations dated July 1977, 
October 1999, March 2000, June 2000, and October 2002; 
January 2002 Consultative Evaluation from Fairview Health 
Services; February 2001 and August 2002 VA Forms 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA); 

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations, which set 
forth the criteria for entitlement to the benefits at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought. 

In the June 2002 statement of the case, the veteran was 
informed of the VCAA.  In accordance with the requirements of 
the VCAA, he was informed of what evidence and information VA 
would be obtaining.  It explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

Thus, through items of correspondence the RO has informed the 
appellant of the information and evidence necessary to 
substantiate his claim.  Therefore, further development is 
not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

In the case now before the Board of Veterans' Appeals, the 
appellant was given an explanation of the provisions of 
38 C.F.R. § 3.159 in the SOC of June 2002, and the 
explanation included the misleading information regarding the 
30-day limit.  However, the development of the claim was 
carried on beyond the 30-day, and the appellant was aware of 
the ongoing development.  In October 2002, the appellant, 
through his representative, submitted additional evidence, 
and, in the same month, the appellant was scheduled for a VA 
examination.  In January 2003, the appellant, again through 
his representative, submitted documents and a photograph 
demonstrating aspects of his active service.   Thus, despite 
the misleading information given to the appellant in the SOC 
of June 2002, his case was developed beyond the 30-day limit, 
and he actively participated in the ongoing development.  For 
these reasons, the appellant was not disadvantaged by the 
misleading statement regarding the 30-day limit, and further 
development to meet the requirements of VCAA is not needed.

II.  Increased ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Background

An April 1992 VA Memorandum indicated that the veteran 
reported double vision from an old fracture of the right 
orbit.  He indicated that he had trouble walking up and down 
the stairs and also with color vision in the right eye.  He 
indicated that when he held his head slightly to the left he 
had no double vision and he was able to work without 
problems.  The examiner indicated that detailed vision 
especially color vision would be a problem for him.

A report from Fairfield University Medical Center dated 
November 1999 indicates that the veteran was admitted with 
severe alcohol dependence.  The veteran was verbalizing 
suicidal and possibly some homicidal threats.  It was noted 
that the veteran was on Social Security disability and he had 
multiple admissions for detox.  There was also some question 
about whether he had some psychotic symptoms and a diagnosis 
of schizophrenia.  It was noted that the veteran did not 
offer any physical complaints.

At his October 1999 VA neurological examination, the veteran 
reported he had had diplopia since a blowout fracture of his 
right orbit which came about in 1972.  He indicated that he 
was involved in an altercation in the day room and was hit in 
the right infraorbital region with a stick.  He reported that 
he had an immediate onset of diplopia and the fracture of the 
inferior part of the orbit was surgically repaired.  The 
veteran indicated that he still had diplopia six months 
afterwards and they operated a second time and this did not 
improve at all.  He reported being discharged from the 
service in 1974 and worked for the Ford Motor Company for 
twenty years.  The veteran indicated that the diplopia had 
remained and his vision was decreased.  It was noted that the 
veteran was eventually discharged from work at the Ford Motor 
Company and was living off of Social Security benefits.  It 
was also noted that the veteran could only read monocularly.  
He indicated that he had diabetes, hypertension, and gout.  
He reported that he was diagnosed at one time as having 
schizophrenia.  

The examination showed the veteran to be alert and oriented, 
very pleasant who was markedly obese.  Cranial nerve testing 
II through XII showed that he had a vertical scar in the 
midline down to the upper one-quarter of his forehead.  This 
was the result of the fight that resulted in the blowout 
fracture of his right orbit.  Cranial nerves II through XII 
were intact.  The examiner opined that the headaches that the 
veteran suffered from were more likely than not related to 
the blow to the head resulting in the diplopia.  It was noted 
that the headaches had decreased in frequency and intensity 
over the last two or three years but were still there.

At his March 2000 VA examination, the veteran reported 
vertical diplopia for 30 years.  It was noted that the 
veteran had a history of diabetes for three years and high 
blood pressure.  

The examination showed visual acuity was 20/20 in both eyes.  
He had a 12 diopter exotropia and 9 diopter right hypertropia 
in the distance.  His intraocular pressure was 15 in the 
right eye and 20 in the left.  Goldman visual field was 
normal in both eyes.  Slit lamp examination was normal in 
both eyes.  The funduscopic examination revealed a cup-to-
disk of 0.4 both eyes with normal disk margins and fovea.  
There was no diabetic retinopathy.  Extraocular muscles 
showed overreaction of the left inferior oblique without the 
corresponding under reaction of the superior oblique on the 
left.  The impression noted 1) probable old brown syndrome, 
left eye.  The veteran was hesitant and did not want anything 
repaired; 2) history of ocular hypertension which was 
controlled today with unchanged optic disks; 3) headache 
unrelated to his ocular condition.

At his June 2000 VA ophthalmology examination, the veteran 
reported having a blow up fracture in 1971 with a residual 
vertical diplopia, binocular in nature.  It was noted that 
the veteran had a previous compensation and pension 
examination just three months earlier, which also identified 
a long history of right temporal headache and scalp 
tenderness; the etiology had not been defined.  

The examination showed visual acuity was 20/20 both eyes.  
Intraocular pressure was 15 in the right and 14 in the left.  
Pupillary examination was normal.  Goldman visual field was 
normal to the outer isopters.  Slit lamp examination was 
normal in both eyes.  Both optic nerves were pink and sharp, 
with a cup to disk ratio of 0.4 in both eyes.  Both macular 
and peripheral retinal examination was normal.  

The examiner noted that his impression at the time was the 
veteran had a history of a blow up fracture with residual 
binocular diplopia, probably secondary to a little 
restriction of the inferior rectus on the right.  The veteran 
had anomalous head posture, which resolved the diplopia and 
had been living with it for almost 30 years.  It was noted 
that the veteran had a long history of right periorbital pain 
and scalp tenderness.  The etiology was uncertain.  He had no 
history of shingles.  The veteran also had a history of 
ocular hypertension, although the optic nerves looked good.  

At his June 2000 VA neurological examination, the veteran 
reported his injury to his eye in service and indicated that 
since that time he has had chronic headaches and chronic 
double vision.  He indicated that his double vision was 
present all the time but he could alter it a bit by changing 
the position of his head.  The headaches were over the right 
eye and occurred fairly regularly.  The veteran indicated 
that the longest he had gone without a headache was two 
months over the past ten years or so.  He reported that the 
headaches were made worse by bright light and sometimes by 
unusual smells and occurs every day.  He indicated that he 
took a lot of medication for them and nothing really helped.

The veteran reported that he fell at work in 1989 because he 
had double vision and had not worked for five years.  He 
indicated that he worked previously at the Ford Plant 
assembling vehicles.  He stated that he was followed at the 
ENT clinic at the VAMC.  He indicated that prisms had not 
been tried as far as his vision was concerned.

The examiner noted that the veteran was a challenging 
historian and his history changed often as he discussed the 
matter with him.  The examiner did not think he understood 
completely the nature of the veteran's 1989 injury when he 
fell at work.  He informed the examiner that he was getting 
physical therapy for his neck and back for the 1989 fall 
which apparently was workers' compensation related.

The examination showed the veteran to be obese, alert, awake, 
and cooperative.  He had a very slight amount of ptosis on 
the right.  The pupils were very small and the examiner could 
see optic fundi but not very well.  There was not any 
papilledema.  The extraocular movements were full and there 
was no nystagmus.  He complained of double vision, especially 
when looking to the right but sometimes left and sometimes up 
and sometimes down but not all the time.  The complaints of 
diplopia were quite variable.  The examiner noted no sensory 
changes in the face and there was a large midline scar over 
the forehead.  Hearing was grossly normal.  There was no 
field cut with the eyes checked together and separately.  The 
examiner noted that the veteran was a 48-year-old man who 
apparently had a blow out fracture of the right orbit in 1971 
and had continual headaches and double vision since that 
time.  The examiner indicated that he could not make a 
further diagnosis without having the records available to 
him.  

A January 2002 Consultative Evaluation from Fairview Health 
Services indicates that the veteran was seen for his 
widespread multiregional pain syndrome that included the 
right orbit.  The veteran described migraine pain that had 
occurred since the mid 1980s.  He indicated that he did not 
have headaches as a youth and this was a retro-orbital pain, 
which occurred on a daily basis, lasting two to three hours; 
though, it could last all day.  He indicated that he had had 
this for five years or more.  The veteran reported that he 
also had tearing in the eye, but that symptom had stopped.  
He indicated that it could wake him up at night with severe 
headache, and he tended to apply pressure over the neck to 
alleviate the symptoms.  The veteran reported that the pain 
ranges in intensity from a 4 to a 10 on a 10-point scale of 
severity.  It limited his ability to sleep so that he only 
slept three to four hours per night.  The diagnoses included 
chronic daily headache of unknown etiology.

At his October 2002 VA examination, the veteran reported that 
while in the service he was hit with a pool cue in 1971 and 
sustained a skull fracture and has had diplopia ever since.  
The veteran indicated that his headaches were centered behind 
the right orbit and were two to three hours in duration.  He 
indicated they occurred two to three times a week.  He 
reported taking Excedrin and Advil for relief.  The veteran 
indicated that he also had facial stimulation and sometimes 
resorted to a dark room or used an ice pack.  He sometimes 
felt weak when he had these episodes.  He reported no visual 
changes.  The veteran described feeling nauseated when he had 
some of the worse headaches.  He also indicated that he has a 
headache similar in all respects of the above but more severe 
once every three to four months.  

The examiner noted that the veteran had the following chronic 
medical conditions that all had their onset after the 
service: hyperlipidemia; obesity; gastroesophageal reflux 
disease; depression; diabetes; gout; and hypertension.  He 
smoked cigarettes and also had alcohol and substance abuse.  
It was noted that the diabetes was complicated by minimal 
peripheral neuropathy.  The veteran indicated that after 
service he worked various jobs and began to work for Ford 
Motor Company in St. Paul until 1994 when he was disabled and 
began receiving Social Security.

The veteran reported being hospitalized in service for two 
weeks during which time he had more than one operation in the 
area of the right orbit.  In civilian life he indicated he 
had been hospitalized over 30 times, mostly for alcohol and 
substance abuse.  He reported that his last drink was July 5 
and has been seen since he was tested positive for 
amphetamines as recently as September 2002.  The veteran 
indicated that he currently wore over the counter readers 
only.  

The examination showed visual acuity of both eyes 20/20.  
Pupils were equal, round, regular, and reacted to light and 
accommodation.  Extraoccular movement right exotropia with 
right hypertropia.  Tonometry was 15 on the right eye and 16 
on the left with tonopen.  Slit lamp examination showed clear 
in both eyes, cornea arcus in both eyes, conjunctiva 
negative, and iris within normal limits.  Lens was clear in 
both eyes.  Fundus examination showed cup to disc ratio was 
.3 both eyes.  Arterial to vein ration was 2/3.  Macula was 
noted with good reflex both eyes.  Binocular indirect 
ophthalmoscope showed no background diabetic retinopathy.
The impression noted the ocular conditions showed no apparent 
changes.  It was noted that the veteran's last examination 
was done at the VAMC eye clinic 2 years ago and there 
appeared to be no apparent visual relation to his headaches.  
The examiner noted that review of the claims file showed no 
new findings since 1988 except the hypertropia involvement.  
Refraction showed right eye 0.25 and left eye light 
perception 0.25 x 105.  It was noted there was no 
prescription indicated except for reading.  The impression 
also indicated non-vascular headaches, which the examiner 
indicated, could be related to skull fracture and diplopia.

A.  Trauma, right eye with diplopia and strabismus

Criteria

The service-connected trauma, right eye, with diplopia and 
strabismus is currently rated as 30 percent disabling under 
38 C.F.R. § 4.84, Diagnostic Code 6090 for diplopia. 

Under Diagnostic Code 6090, if diplopia exists within the 
central 20 degrees of vision the equivalent visual acuity is 
5/200.  Diplopia from 21 degrees to 30 degrees is the 
equivalent of visual acuity of 15/200 when down, 20/100 when 
lateral and 20/70 when up.  Diplopia from 31 degrees to 40 
degrees is the equivalent of 20/200 visual acuity when down, 
20/70 when lateral and 20/40 when up.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090.

The notes accompanying Diagnostic Code 6090 provide 
additional guidance for rating diplopia.  Specifically, the 
ratings under this code will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field of vision in the same eye.  When 
diplopia is present and there is also ratable impairment of 
visual acuity or field of vision of both eyes the above 
diplopia ratings will be applied to the poorer eye while the 
better eye is rated according to the best-corrected visual 
acuity or visual field.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (2).

Also, when the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  38 C.F.R. § 4.84a, 
Diagnostic Code 6090, Note (3).  Finally, when diplopia 
exists in two individual and separate areas of the same eye, 
the equivalent visual acuity will be taken one step worse, 
but no worse than 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6090, Note (4).

A 30 percent evaluation is assigned where there is 20/40 
visual acuity in one eye with 10/200, or 5/200 visual acuity 
or light perception only in the other eye, where visual 
acuity is 20/50 in one eye with visual acuity of 20/200 or 
15/200 in the other eye, or where visual acuity is 20/70 in 
one eye with visual acuity of 20/70 or 20/100 in the other 
eye.  38 C.F.R. §4.84a, Table V.

Unilateral concentric contraction of the visual fields to 45 
degrees, but not to 30 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/70. 
Unilateral concentric contraction of visual fields to 30 
degrees, but not to 15 degrees, is rated as 10 percent 
disabling or as equivalent to visual acuity of 20/100. 
Unilateral concentric contraction of the visual fields to 15 
degrees, but not to 5 degrees, is rated as 20 percent 
disabling or as equivalent to visual acuity of 20/200. 
Unilateral concentric contraction of the visual fields to 5 
degrees is rated as 30 percent disabling or as equivalent to 
visual acuity of 5/200.  38 C.F.R. § 4.84a, Diagnostic Code 
6080 (2002).  Demonstrable pathology commensurate with the 
functional loss will be required.  The concentric contraction 
ratings require contraction within the stated degrees, 
temporally; the nasal contraction may be less. 38 C.F.R. § 
4.84a, Diagnostic Code 6080, Note (2) (2002).

A minimum 10 percent disability rating is assigned for 
unilateral, large or centrally located pathological scotoma.  
A note following this Diagnostic Code indicates that this 
disability is to be rated on the loss of central visual 
acuity or impairment of field vision and is not to be 
combined with any other rating for visual impairment. 38 
C.F.R. § 4.84a, Diagnostic Code 6081 (2003).

Analysis

In the instant case, medical evidence does not demonstrate 
that the veteran's trauma, right eye with diplopia and 
strabismus warrants an evaluation in excess of the currently 
assigned 30 percent.  The March 2000 VA examiner found visual 
acuity of 20/20 in both eyes.  The veteran had a 12 diopter 
exotropia and 9 diopter right hypertropia in the distance.  
His intraocular pressure was 15 in the right eye and 20 in 
the left.  Goldman visual field test was normal in both eyes.  
Slit lamp examination revealed a cup-to-disk of 0.4 in both 
eyes with normal disk margins and fovea.  There was no 
diabetic retinopathy.  At his October 2002 VA examination, 
the examination showed visual acuity of both eyes 20/20.  
Pupils were equal, round, regular, and reacted to light and 
accommodation.  Extraoccular movement right exotropia with 
right hypertropia.  Tonometry was 15 on the right and 16 on 
the left with tonopen.  Slit lamp examination showed clear in 
both eyes, cornea arcus in both eyes, conjunctive negative, 
and iris within normal limits.  Lens was clear in both eyes.  
Fundus examination showed cup to disc ratio was .3 both eyes.  
Arterial to vein ratio was 2/3.  Macula was noted with good 
reflex both eyes.  Binocular indirect ophthalmoscope showed 
no apparent changes.  The examiner noted that review of the 
claims file showed no new findings since 1988 except the 
hypertropia involvement.  It was noted that there was no 
prescription indicated except for reading.  Therefore, a 
higher evaluation is not warranted based upon impairment of 
visual acuity or field loss.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6080, 6090.

Based upon the foregoing analysis, it is concluded that the 
preponderance of the evidence is against the assignment of an 
evaluation in excess of 30 percent for the veteran's service-
connected eye disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

B.  Posttraumatic headaches

Criteria

The RO has evaluated the veteran's non-migraine headaches 
under 38 C.F.R. § 4.124a, Diagnostic Code 8100, for 
migraines.  In addition, the RO has included 38 C.F.R. 
§ 4.132, Diagnostic Code 9304, for dementia due to head 
trauma.  Under Diagnostic Code 8100, migraine headache 
disorders with characteristic prostrating attacks occurring 
on an average once a month warrants a 30 percent disability 
evaluation.  Migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Under Diagnostic Code 9304 a 10 percent evaluation is 
assigned for dementia due to head trauma where there is 
occupational and social impairment due to mild or transient 
symptoms, which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 38 
C.F.R. § 4.130 (2003).

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Analysis

After reviewing the evidence of record, the preponderance of 
the evidence does not support an evaluation in excess of 10 
percent for the veteran's posttraumatic headaches.  Although 
the veteran indicated in a June 2000 VA examination that his 
headaches occurred fairly regularly, and indicated in a 
January 2002 Consultative Evaluation from Fairview Health 
Services that he could only sleep three to four hours a night 
due to his headaches, he did not indicate he had prostrating 
attacks.  At his October 2002 VA examination, the veteran 
reported having headaches lasting two to three hours in 
duration approximately two to three times a week.  He 
reported taking Excedrin and Advil for relief.  He also 
reported facial stimulation and sometimes resorted to a dark 
room or used an ice pack.  He indicated he sometimes felt 
weak when he had these episodes, but reported no visual 
changes.  He described feeling nauseated when he had some of 
the worse headaches and had more severe headaches once every 
three to four months.  The examiner's impression was non-
vascular headaches, which could be related to skull fracture 
and diplopia.  There was no medical evidence that the veteran 
suffered from migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months to warrant a 30 percent evaluation under 
Diagnostic Code 8100.

In this case, there is no medical evidence showing that the 
veteran suffers from dementia from his post-traumatic injury.  
The only symptoms described by medical examiners where 
headaches, diplopia and strabismus.  There has been no 
diagnosis of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), as a result of the 
veteran's skull fracture, which would warrant a 30 percent 
evaluation under Diagnostic Code 9304.  In addition, there 
has been no diagnosis of multi-infarct dementia associated 
with brain trauma in the veteran's record.  

In summary, a disability evaluation in excess of 10 percent 
is not warranted for post-traumatic headaches under either 
the criteria of Diagnostic Codes 8100, 8405, or 9304, for the 
reasons and bases described above.  Accordingly, the 
veteran's claim must be denied.

II.  New and material evidence

The veteran had filed for service connection for hepatitis C 
in 1977.  The veteran's claim for hepatitis was denied by a 
rating decision in October 1977, as it was not shown by the 
evidence of record; liver function studies were normal.  The 
veteran was notified of this decision and of his appellate 
rights, but he did not appeal.

The veteran attempted to reopen his claim in February 2000.  
By a rating decision dated June 2000, the veteran was 
informed that his claim continued to be denied and he would 
have to submit new and material evidence to reopen his claim.  
Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the October 1977 RO 
decision consisted of a service medical records which show 
that the veteran was treated for viral hepatitis, "probably 
type A" from May to June 1973.  Doctor's Affidavit from 
D.P.L., M.D., which was undated indicated that the veteran 
was examined in May 1977.  It was noted that the veteran was 
hospitalized from February to March 1977 with hepatitis and 
was last seen in May 1977 and liver function tests were 
normal on recheck.  It was noted that he was to return to 
work.  A VA examination dated July 1977 showed history of 
hepatitis with normal liver function studies.

Evidence received since the October 1977 RO decision consists 
of the following: a report from Health Partners dated April 
1997 noted hepatitis C infection and then indicated this was 
a chart diagnosis, activity uncertain.

A report from Health Partners dated April 1998 showed a 
history of hepatitis C virus with mild elevation of liver 
function tests.  A report in March 1999 indicated that the 
veteran had a known history of positive hepatitis C virus and 
had a history of mild elevated liver function tests and the 
test would be repeated.  It was noted that the veteran had 
liver ultrasound and CT scan in June 1994, which showed some 
fatty infiltrate.  

A laboratory report from Fairview University Medical Center 
dated November 1999 showed liver function tests were normal.  
A November 1999 report from Fairview University Medical 
Center indicated that the veteran had used marijuana and 
cocaine in the past.  It indicated he last used cocaine three 
years ago and there was a history of IV drug abuse, with the 
most recent episode being three years ago.  It was noted that 
the veteran had a history of hepatitis C infection related to 
IV drug use.  

On a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), the 
veteran indicated that he believed he contracted hepatitis 
from coral cuts and infection.

In August 2002, the veteran submitted a statement on a VA 
Form 21-4142 indicating that he requested reconsideration be 
given for his claim for hepatitis C as he believed he 
contracted it in Okinawa in 1972 or 1973 after getting a 
tattoo on his upper left arm.

At his October 2002 VA examination, the laboratory findings 
showed the hepatic panel was entirely normal with total 
bilirubin at 0.3, alkaline phosphatease was 99, SGOT was 19, 
and SGPT was 22.  Anti-hepatitis A virus antibody was 
positive.  Anti-hepatitis B surface antibody was negative.  
Hemoglobin Alc was 5.5 percent.  Hepatitis C virus antibody 
was positive in July 16, 2002, but it was noted that the 
confirmatory test hepatitis C RNA by Polymerace Chain 
Reaction was negative on July 25, 2002.  The impression 
indicated hepatitis C virus RNA by Polymerace Chain Reaction 
was negative casting some doubt as to whether or not the 
veteran ever had hepatitis C.  It was noted that the veteran 
did have risk factors, his alcohol and substance abuse and he 
had a tattoo on the left arm.  There was currently no 
evidence of any hepatic inflammation or dysfunction.  

Evidence received after the October 1977 rating decision 
includes two theories presented by the veteran as to how he 
contracted hepatitis C in service.  Accordingly, in applying 
the fair process review contemplated by the terms of 
38 C.F.R. § 3.156(c), it is concluded that new and material 
evidence has been submitted to reopen the claim of service 
connection for hepatitis C.

A.  Service connection hepatitis C

Although the claim has been, re-opened, the Board may not 
proceed to a decision on the question of entitlement to 
service connection without first ensuring that the appellant 
has had notice and an adequate opportunity to present his 
claim for service connection.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  The RO developed the claim as a request to re-
open with new and material evidence.  Thus, the RO did not 
directly address the question of entitlement to service 
connection.  However, the appellant was provided with the 
laws and regulations applicable to service connection claims, 
and he in fact stated his arguments in terms of his 
entitlement to the grant of service connection.  Under these 
circumstances, the appellant has had adequate notice and 
opportunity to be heard, and the underlying question of 
entitlement to service connection may be decided.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304.  Where 
there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported by the record, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992). Moreover, a veteran shall be granted service 
connection for certain chronic diseases, including cirrhosis 
of the liver, although not otherwise established as incurred 
in service, if such disease is manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. §§ 
1112(a)(1), 1101(3); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The veteran contends, in essence, that he contracted 
hepatitis C while in service.  The record shows that he was 
hospitalized for infectious hepatitis while in service from 
May to June 1973 and was essentially asymptomatic at that 
time of his hospital release.  He was again treated after 
service from February to March 1977 with hepatitis and was 
last seen in May 1977 and liver function tests were normal on 
recheck.  It was noted that he was to return to work.  A VA 
examination dated July 1977 showed history of hepatitis with 
normal liver function studies.  Medical records do note a 
history of IV drug use.  The October 2002 VA examiner noted 
that the veteran's Hepatitis C virus RNA by Polymerace Chain 
Reaction was negative on July 25, 2002 casting some doubt as 
to whether or not the veteran ever had hepatitis C.

Although the veteran was diagnosed with infectious hepatitis 
in service and was treated in February and March 1977, there 
is no medical evidence of current hepatitis C.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (Court) stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there could be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for hepatitis.  However, there is no 
medical evidence of record, which establishes that the 
veteran currently has hepatitis.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.


III.  Service connection for a low back, bilateral shoulder, 
bilateral hip, and right hand disabilities

Background

Service medical records are negative for any complaints, 
treatment, or diagnoses of a disability involving the low 
back, bilateral shoulder, bilateral hip, or right hand.  His 
separation examination showed normal clinical evaluation of 
the upper extremities, lower extremities, and spine, other 
musculoskeletal.

When the veteran filed his claim in February 2000 he 
indicated that he sought service connection for his 
shoulder/bilateral, lower back, and bilateral hips as 
secondary to his service connected eye disability.  The 
veteran indicated that his double vision led to a terrible 
fall at work.

Outpatient treatment reports from Metropolitan Hand Surgery 
Associates dated October 1989 to March 1997, which indicated 
in August 1991 that the veteran was 3 weeks status post 
carpal tunnel release.  Paresthesias had improved markedly 
and pain was settling down.  He reported moderate cervical 
muscle sprain and indicated that he had a cervical strain 1-
year prior that occurred in a fall at work.  At that time he 
fell down some stairs.  Records dated November 1991 showed 
continued restrictions at work, with no high torque air gun 
with either hand, no heavy vibrating air tools.  In October 
1992, it was indicated that the veteran was working full time 
at Ford Motor Company and was in a job in which he used a 
hoist for lifting, but frequently did manual lifting.  The 
veteran reported increased symptoms in the left hand, 
nocturnal paresthesias, and aching pain in the left wrist.  
The examiner indicated that the veteran should avoid 
repetitive lifting over ten pounds with the left hand.  The 
examiner noted that he did not think the veteran required 
surgery for this but if the symptoms increased, this would be 
considered.  An April 1995 report showed mild left carpal 
tunnel, minimally symptomatic which had not changed 
significantly since 1990.  It was noted that the veteran had 
been out of work for 13 months and was going to try to return 
at Ford Motor Company in the near future.  The examiner 
recommended that he continue on the restrictions for carpal 
tunnel avoiding high torque or heavy air guns with both hands 
and avoid heavy repetitive gripping with the hands when 
working.  

A February 1997 report indicated that the veteran had been 
off work for two years and was having increased symptoms in 
both hands, right more than left.  In addition, he reported 
having ongoing problems in the right shoulder, indicating 
that there had been a previous fall and injury to the right 
shoulder in 1989 with progressive pain in the right shoulder 
since that time.  The examiner noted right shoulder 
impingement symptoms, possible rotator cuff tear.  The 
examiner indicated that the veteran reported a previous work 
related injury in 1989, but the examiner did not have 
evidence for this.

A report from National Health Care Consultants dated March 
1990 indicated that the veteran was examined and reported 
that he was originally injured in a slip and fall injury on 
some metal stairs at work.  These stairs were apparently 
slippery and he fell forward down about 5 stairs catching 
himself, or attempting to, with his hands and skinning up his 
knees somewhat.  The veteran indicated that he did not lose 
consciousness and did not suffer any significant head 
injuries.  He indicated that he went to the plant doctor who 
sent him to the emergency room at United Hospitals where he 
was x-rayed, evaluated and sent back to work.  The veteran 
reported that the next day he began seeing a chiropractor 
that began treating him on a decreasing frequency basis.  The 
examiner noted that the history was a little confusing at 
that point but he gathered that the veteran was off work for 
a couple of days and then went back to limited duties for a 
couple of weeks and then back to full unrestricted activities 
following that.  At the time of the examination, the veteran 
was working on an A-Post job, which required using overhead 
spot welders extensively and some use of a sealant gun.  The 
veteran reported that this was difficult at times but he felt 
that he was able to perform the job adequately.  During this 
time frame the veteran's symptoms were primarily left wrist 
pain/swelling, some left upper extremity tingling/numbness 
and some neck pain and muscle spasms.  

The veteran reported that after several weeks of doing this 
work his job description changed and he was placed on a cowel 
station which required much greater use of the sealant guns 
and more repetitive use of his upper extremities.  During 
this time he reported developing right-sided wrist and 
forearm complaints especially with any flexion/extension 
activities.  His neck seemed to settle down somewhat.  The 
examiner felt that the veteran had an upper extremity wrist 
extensor tendonitis.  It was also likely that the veteran 
suffered a left wrist strain, which was resolving at the 
time.  The examiner saw no evidence of cervical involvement 
at the time or any shoulder involvement.  The examiner 
indicated that the veteran likely suffered some cervical 
strain and fixations initially but saw no evidence of this at 
the time of the examination and saw no evidence for ongoing 
biomechanical treatment.  The examiner recommended that the 
veteran return to work to limited duties.

Physician's reports from the Department of Labor and Industry 
dated October 1989, March 1990, and December 1992, show that 
in October 1989 the veteran reported that he was walking down 
stairs from the bathroom at work and he slipped and fell down 
five steps injuring his neck and right arm.  In March 1990, 
the veteran reported repetitious use of the right hand caused 
fingers and hand to swell with pain radiating from fingers up 
to the arm and elbow.  He noted associated pain on the left 
side.  In December 1992, the veteran reported that while 
doing heavy lifting on a hydraulic unit and lifting up 
without using a hoist, he injured his neck and back and the 
left shoulder.  

Treatment records from O.R.C. dated March 1995 to April 1997 
showed that in March 1995 the veteran was examined regarding 
his ongoing problems from the injury, which occurred while he 
was working at the Ford Motor plant in 1989.  The veteran 
reported that he was going downstairs when he tripped and 
fell onto the landing of the staircase, landing on his hands 
and rolled over.  He indicated that his hands gave him pain 
at the very beginning and then he noted neck stiffness and 
some left shoulder pain.

A report from Brezinski & Associates, Inc., dated March 1995 
indicates that the veteran reported that he sustained his 
initial injury in October 1989 from slipping and falling 
while leaving the bathrooms at Ford Motor Company.  He stated 
he sustained injuries to his neck and left wrist.  In June 
1990, he reported experiencing a lacerated left thumb injury 
while lifting a floor pan, it was noted that this had since 
fully resolved.  In February 1989, the veteran indicated that 
he sustained an injury to his left shoulder when his glove 
got caught while he was attempting to remove a part from a 
conveyor belt; this forced his arm backwards.  In February 
1994, the veteran reported that he underwent carpal tunnel 
surgery on the right and in March 1994 the veteran was given 
a diagnosis of schizoaffective disorder.  The veteran also 
indicated that he has had chemical dependency issues since 
1982 when he was 21 years old.  

An April 1997 report from Health Partners indicated that the 
veteran was seen in occupational and environmental medicine 
clinic for a consultation with regard to 
disability/functional ability status.  The veteran reported 
that in February 1989 he fell on some stairs sustaining an 
injury to his neck, shoulder, and back.  The examiner noted 
that it was unclear from the available records whether or not 
any of it was work related.  The veteran indicated that the 
fall aggravated some carpal tunnel symptoms he had in his 
upper extremities.  

The examiner noted that no single diagnosis, which the 
veteran carried, was of sufficient severity to warrant a 
diagnosis of permanent and total disability.  However, the 
examiner was impressed at the constellation of problems he 
had, the aggregate of which made him, in the examiner's 
opinion, permanently and totally disabled.  It was noted that 
the veteran's psychiatric disease, psychoactive substance 
with fairly recent activity, and apparently documented 
narcolepsy made him a very poor candidate for employment.  
Particularly in any capacity which might subject him or 
others to physical harm, such as assembly line work at a 
motor company.  Furthermore, the veteran continued to have 
active musculoskeletal complaints and possible carpal tunnel 
syndrome, which might very well be aggravated by any 
employment which subjects him to more than minimal physical 
stress.  The examiner also indicated that working might have 
financial ramifications in that the veteran might lose his 
Social Security disability benefits if he is allowed to work 
a more than a certain amount of hours and that if he returned 
to work at Ford Motor Company he might lose his Ford 
disability pension.  The assessment included chronic 
shoulder, neck, and back pain, etiology unknown; bilateral 
carpal tunnel syndrome by history, status post carpal tunnel 
release on the right in 1994; narcolepsy confirmed by sleep 
studies in 1989, activity uncertain; schizoaffective disorder 
and depression apparently under control and compliant with 
medication and follow-up; psychoactive substance abuse to 
alcohol, cocaine, marijuana, abstinence since August of 1996 
and attending AA and Safe Streets follow-up; multiple medical 
problems including hypertension, diabetes, 
hypercholesterolemia, under satisfactory medical control.

In a letter from Y.K., M.D., of Health Partners dated May 
2000, the physician indicated that the veteran was disabled 
from physical injury to his shoulder, neck, back and ankle 
related to double vision and falling down in the stairway in 
1989.  His other medical conditions included hypertension, 
diabetes mellitus, and obesity and took multiple medications.  
The physician indicated that the veteran also had a history 
of substance abuse in the past, but the veteran reported that 
he had been abstinent since 1996.  It was noted that the 
veteran was seeking a certain type of study program (e.g., 
vocational school) in the near future, and for example wanted 
to work as a social worker.  

At his June 2000 VA examination, the veteran reported that he 
fell at work in 1989 because he had double vision and had not 
worked for five years.  He was working previously at the Ford 
Plant assembling vehicles.  The examiner noted that the 
veteran was a challenging historian.  His history changed 
often as the examiner discussed the matter with him.  The 
examiner did not think he completely understood the nature of 
the veteran's 1989 injury when he fell at work.  The veteran 
reported that he was getting physical therapy for his neck 
and back for the 1989 fall which apparently was worker's 
compensation related.  

The examination showed full range of motion of the neck in 
all directions.  There were no spasms palpated in the muscles 
of the upper back, neck, or shoulders.  Reflexes were 
sluggish but equal in the arms and legs.  There were no toe 
signs, there was no clonus.  Muscle strength was normal in 
the arms and legs and he could stand on his toes and heels 
without trouble.  Cerebellar testing including finger-to-
nose, gait examination, and heel-to-toe walking were normal.  
There were no sensory changes in the arms or legs.  The 
veteran could bend forward to just about 90 degrees without 
trouble.  There was no pain to palpation in the lumbosacral 
spine.  He could tilt his back from side to side without 
difficulty.  In the upper back there was no limitation of 
motion at the shoulders that was there was no impingment.  
The examiner indicated that he could not make further 
diagnosis without having the records available to him.  

A letter from A.C.H. Jr., D.C., from Rosemount Chiropractic 
Center dated August 2000, indicated that the veteran was 
first seen in October 1989 and the veteran reported that 
while walking down stairs from the bathroom at Ford Motor 
Company, he slipped and fell five steps injuring his neck, 
shoulder, and right arm.  The veteran reported that because 
of double vision, he was unable to focus and this was the 
primary reason for the fall at work.  In the examiner's 
opinion, it was the examiner's opinion that the veteran's 
double vision was causally related to the double vision 
complaints he had at the time of the fall.  

At his October 2002 VA examination, the veteran reported that 
in 1989 he fell down some stairs while working for the Ford 
Motor Company and after that he had lower lumbar and sacral 
pain and occasional bilateral buttock pain.  He indicated 
that he had decreases in his ability to ambulate.  He 
indicated he could walk a half a block and then must rest.  
The veteran indicated that he had used a cane in the past but 
does not use one now.  He reported that his left arm got 
caught in a conveyor belt while working at Ford and that was 
about in 1989.  Then he indicated that both shoulders were 
affected in the fall of 1989.  The veteran reported no hip 
pain but did have bilateral buttock pain.  The veteran 
reported developing carpal tunnel syndrome while working for 
Ford Motor Company and had a right tunnel release in 1992.  

The examination showed that the veteran was obese and it 
affected his gait.  The musculature of the right hand was 
normal and was able to make a tight fist and open the hand 
fully.  There was no inflammatory change of either shoulder.  
There was some crepitation about the right shoulder with 
movement.  Examination of the low back showed some increased 
lordosis, in which the examiner noted was apparently due to 
his abdominal obesity.  Flexion about the lumbosacral spine 
was normal to above normal at 100 degrees.  Extension was 15 
degrees, right lateral movement was 14 degrees, and left 
lateral movement was 15 degrees.  Neurological examination 
showed no arm drift, bicep and patellar reflexes were 2+.  He 
did have some loss of vibratory sense in the right great toe 
and plantar surface of the right foot.  Vibratory sense was 
normal in the left foot.  X-rays of the right shoulder showed 
some minimal degenerative joint disease of the glenohumeral 
joint.  X-rays of the lumbosacral spine was noted as entirely 
normal.  

The examiner noted that the veteran's lumbosacral muscle 
stain was in no way related to the veteran's eye condition.  
The lower back pain was probably exacerbated by obesity 
deconditioning and a high-risk lifestyle.  The examiner noted 
that the veteran's decreased range of motion in the right and 
left shoulder was in no way related to the veteran' eye 
condition.  The examiner noted that the veteran had no 
symptoms of or demonstrable physical abnormality of his hips.  
The examiner indicated that the veteran has buttock pain that 
is probably related to his low back strain and he might have 
some limited sciatica but these conditions were in no way 
related to his service connected eye problem.  The history of 
right carpal tunnel syndrome and release was noted as normal 
on examination.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Applicable regulations also provide that a disability, which 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310(a).  In addition, secondary service connection may also 
be granted for the degree of aggravation to a nonservice- 
connected disorder, which is proximately due to, or the 
result of a service-connected disorder.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  Such claims may be described as 
secondary service connection by way of aggravation.

Analysis

The veteran does not contend, and the evidence does not show, 
that these disabilities are the direct result of disease or 
injury in service.  Instead, he contends that he has 
disabilities of the low back, bilateral shoulders, bilateral 
hips, and right hand, which are the result of his service-
connected eye disability.  However, service connection for 
these disabilities is not warranted on either a direct or 
secondary basis.  In reaching this conclusion, it is noted 
that service medical records are entirely negative for any 
complaints or clinical findings of disabilities involving the 
low back, bilateral shoulders, bilateral hip, or right hand.  
It is also noted that in 1989 the veteran sustained an on the 
job injury while working at the Ford Motor Company in which 
he slipped and fell on stairs.  The veteran's medical records 
prior to his claim in February 2000 for secondary service 
connection never mentioned that double vision was responsible 
for his fall.  

The veteran's chiropractor submitted a statement in August 
2000 indicating that he had read the veteran's claims file 
and in his opinion the veteran's fall in 1989 was causally 
related to the double vision complaints he had at the time of 
the fall.  However, prior to the veteran's claim for 
secondary service connection, medical records do not show 
that the veteran complained of double vision at the time of 
the fall in 1989.  In addition, the letter from Y.K., M.D., 
dated May 2000 in which the physician states that the veteran 
was disabled from physical injury to his shoulder, neck, 
back, and ankle related to double vision and falling down a 
stairway in 1989 is not substantiated by any medical 
examination.  These impressions have no probative value, as 
they are merely recitations of the veteran's self-reported 
and unsubstantiated history.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993); LeShore v. Brown, 8 Vet. App. 406 (1995).

The VA examiner in October 2002 conducted an examination of 
the veteran and this examination showed that the veteran's 
lumbosacral muscle stain was in no way related to the 
veteran's eye condition.  The lower back pain was probably 
exacerbated by obesity deconditioning and a high-risk 
lifestyle.  The examiner noted that the veteran's decreased 
range of motion in the right and left shoulder was in no way 
related to the veteran' eye condition.  The examiner noted 
that the veteran had no symptoms of or demonstrable physical 
abnormality of his hips.  The examiner indicated that the 
veteran has buttock pain that is probably related to his low 
back strain and he might have some limited sciatica but these 
conditions were in no way related to his service connected 
eye problem.  The history of right carpal tunnel syndrome and 
release was noted as normal on examination.  

More weight is given to the October 2002 VA examiner's 
opinions because, unlike those indicated above, it was 
preceded by a thorough clinical examination, which is of 
record and a review of the claims file.  Overall, the 
preponderance of the evidence is against the veteran's 
assertion that his disabilities involving his low back, 
bilateral shoulders, bilateral hip, and right hand are a 
result from any in-service disease or injury, or are 
proximately due to or result from a service connected 
disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.310.  Therefore, his claim for service connection for 
disabilities involving the low back, bilateral shoulders, 
bilateral hip, and right hand must be denied.
 



IV.  TDIU

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect for trauma, right eye with 
diplopia and strabismus, evaluated as 30 percent disabling 
and posttraumatic headaches, evaluated as 10 percent 
disabling.  The combined rating is 40 percent.  Thus, the 
veteran does not meet the minimum schedular requirements for 
a total compensation rating due to individual unemployability 
under 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  The evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  Thus, 
the issue is whether his eye disability and headache 
disability precludes him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991). For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disabilities.  
The veteran reported that he has two years of college and 
worked for the Ford Motor Company for approximately 20 years.  
The veteran was separated from employment when he suffered an 
on the job injury.  

An April 1997 report from Health Partners indicated that the 
veteran was seen in occupational and environmental medicine 
clinic for a consultation with regard to 
disability/functional ability status.  The veteran reported 
that in February 1989 he fell on some stairs sustaining an 
injury to his neck, shoulder, and back.  The examiner noted 
that it was unclear from the available records whether or not 
any of it was work related.  The veteran indicated that the 
fall aggravated some carpal tunnel symptoms he had in his 
upper extremities.  

The examiner noted that no single diagnosis, which the 
veteran carried, was of sufficient severity to warrant a 
diagnosis of permanent and total disability.  However, the 
examiner was impressed at the constellation of problems he 
had, the aggregate of which made him, in the examiner's 
opinion, permanently and totally disabled.  It was noted that 
the veteran's psychiatric disease, psychoactive substance 
with fairly recent activity, and apparently documented 
narcolepsy made him a very poor candidate for employment.  
Particularly in any capacity which might subject him or 
others to physical harm, such as assembly line work at a 
motor company.  Furthermore, the veteran continued to have 
active musculoskeletal complaints and possible carpal tunnel 
syndrome, which might very well be aggravated by any 
employment which subjects him to more than minimal physical 
stress.  The examiner also indicated that working might have 
financial ramifications in that the veteran might lose his 
Social Security disability benefits if he is allowed to work 
a more than a certain amount of hours and that if he returned 
to work at Ford Motor Company he might lose his Ford 
disability pension.  The assessment included chronic 
shoulder, neck, and back pain, etiology unknown; bilateral 
carpal tunnel syndrome by history, status post carpal tunnel 
release on the right in 1994; narcolepsy confirmed by sleep 
studies in 1989, activity uncertain; schizoaffective disorder 
and depression apparently under control and compliant with 
medication and follow-up; psychoactive substance abuse to 
alcohol, cocaine, marijuana, abstinence since August of 1996 
and attending AA and Safe Streets follow-up; multiple medical 
problems including hypertension, diabetes, 
hypercholesterolemia, under satisfactory medical control.

It is noted, that the veteran's service connected 
disabilities were not mentioned as contributing to his 
permanent disability.  The March 2000 VA examiner found 
visual acuity of 20/20 in both eyes.  The veteran had a 12 
diopter exotropia and 9 diopter right hypertropia in the 
distance.  His intraocular pressure was 15 in the right eye 
and 20 in the left.  Goldman visual field test was normal in 
both eyes.  Slit lamp examination revealed a cup-to-disk of 
0.4 in both eyes with normal disk margins and fovea.  There 
was no diabetic retinopathy.  At his October 2002 VA 
examination, the examination showed visual acuity of both 
eyes 20/20.  Pupils were equal, round, regular, and reacted 
to light and accommodation.  Extraoccular movement right 
exotropia with right hypertropia.  Tonometry was 15 on the 
right and 16 on the left with tonopen.  Slit lamp examination 
showed clear in both eyes, cornea arcus in both eyes, 
conjunctive negative, and iris within normal limits.  Lens 
was clear in both eyes.  Fundus examination showed cup to 
disc ratio was .3 both eyes.  Arterial to vein ratio was 2/3.  
Macula was noted with good reflex both eyes.  Binocular 
indirect ophthalmoscope showed no apparent changes.  The 
examiner noted that review of the claims file showed no new 
findings since 1988 except the hypertropia involvement.  It 
was noted that there was no prescription indicated except for 
reading.

Although the veteran indicated in a June 2000 VA examination 
that his headaches occurred fairly regularly, and indicated 
in a January 2002 Consultative Evaluation from Fairview 
Health Services that he could only sleep three to four hours 
a night due to his headaches, he did not indicate he had 
prostrating attacks.  At his October 2002 VA examination, the 
veteran reported having headaches lasting two to three hours 
in duration approximately two to three times a week.  He 
reported taking Excedrin and Advil for relief.  He also 
reported facial stimulation and sometimes resorted to a dark 
room or used an ice pack.  He indicated he sometimes felt 
weak when he had these episodes, but reported no visual 
changes.  He described feeling nauseated when he had some of 
the worse headaches and had more severe headaches once every 
three to four months.  The examiner's impression was non-
vascular headaches, which could be related to skull fracture 
and diplopia.  There was no medical evidence that the veteran 
suffered from migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months to warrant a 30 percent evaluation under 
Diagnostic Code 8100.

It is concluded that there is no competent medical evidence, 
which demonstrates that the veteran's service-connected 
disabilities alone, preclude him from securing or following 
substantially gainful employment.  Moreover, there is no 
medical evidence that the manifestations of the veteran's 
service-connected eye disability and disability due to 
headaches results in marked functional impairment or 
adversely affects the veteran's industrial capabilities in a 
way or to a degree other than that addressed by VA's Rating 
Schedule.  There is no medical opinion that the veteran is 
unemployable solely due to his service-connected disability.  
Nor does the evidence show that his service connected 
disabilities have caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards. See 38 C.F.R. §§ 3.321(b), 
4.16(b).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
trauma, right eye with diplopia and strabismus is denied.

Entitlement to an evaluation in excess of 10 percent for 
posttraumatic headaches is denied.

New and material evidence has been received to reopen the 
veteran's claim for entitlement to service connection for 
hepatitis C to that extent only, the appeal is granted.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a bilateral hip 
disability is denied.

Entitlement to service connection for a right hand disability 
is denied.

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities is denied.



_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



